328



OFFICE   OF THE AlTORNEY   GENERAL   OF TEXAS
                    AUSTIN
                                             :    :




    f0dh in the‘art   mu00e+3aing ragrash     Ihare la tb be no                             3
    agreaent botwaon the rhola &   aiatributor   ma tha retallar
    exoept that eddewed   by mah written oontraet.

            Wo should like your opinion aa to whether ar not
    ruoh~oontraot for tha purohasa ma 8ala o? boor in t&e rout+
    ti lanmwp would k in vlolatlon     o? the abova quotaa prorl-
    #ion or th0 psa   oom
                                   ua dum
                                        o r a nA        lementma a m
                                                                   th l8
                    b a yo r               1946 $ and b&wan Oaloob
                    mtlag -ton                dloob). harrlartkr~oalled


              *~Sellar ha6 rold and by theaa pnseata aom
          ho-by bargain to sol1 unto war     ona thou&   oum
                            bfJ~    t0 b0 adiTOFOa           OILOdd?      d\ping     the

          hdr      auri4j    the rolhdng      tmlv0 IBOZI~~~‘ rfx
                                                               ~-. 8
          per oana, or ror the ooillng           pi00 rlxe a, th0rGXiT
          the went $ j               par oam l8 greator than "0 oeillng
          prloe; and F               rgrwr  to pay ?or amn In oarh at
                                                 Qountg, mnm.
              *@To guaraako' rkithna   ur0rwaw     .o? thlr oontraot,
!      .,.hyu   haa depositma with & e or 321) ornh gar oam+.
         'ublah ahnllbohold     br &lLraa    a depwitthrougbout       ’
          tha    Sirat twelvemonths of thie oontmiot,ma aumg
          the rolloulng tualvo~aon~ ror eaah oam of the 500
          oasoa omtraotea m, Billor ahall allow Bwar. 65 oents
          par oaaa -0ait  thereon.
                 *WI the evonthyu                rh4llfail       orr*?u80      to tdm
          sala boor as herainabaro                Oaotraotrd      ?orprom    W ad
          to pay     thrrerar in       wah       aa abovo      provlaea, tr la 881 lx
                                                                                   4 4
          that eventmyor ahall iorfolt                       to Wlor      uhatwer amount
          oi a0 omit ramalna on haad a8 ?uI.l llquibatod                           amia6p ?ar
          brea og of tblr otmtraot.*

                 "Ibo,!hrnsLl~~          OontrolBo~ahaa                 oamlokatlyro-




    ,I bellevs     you rlU     agrsa t&at the otlre               Toxas Uqttaa Ouaitrol
Eon. Bart lord - Page 3


Aot haa ‘bean daalgnad to prevent a wholeealer                  ?rau aubaldizlng
a retailer  In any way*”
        You have oorrootly woted Article 667-a (1) (1) o? the
Psral Code of Texas and wa note partloulerly       the last phrase
thereof aa followa:      %o require the retailer    to take or ale-
pose o? a oertain    quot.& O? on  auoh produot.w   . Th have round no’
legal a0018ions   oonatrullg thf a Artlole,    or ona similar thareto,
and maequeatly      O&Roonatruotlon of it aa atatrd below oon-
telna no oltatlcQla.
         It la our opinion that tha intention eb t&o Lgialature
which motivated the pawage of the torsgolng statute       waa to pm-
vent a dlatrlbutor’a    aohemo of monopoly cr lubaldlzatlon wer a
retailer   by requiring him to oontraot ?or tha purohaw o? a oer-
taln  amount or brand o? bear or to reoelve   no oantraot   at all.
We do not think it ma the purpose o? the statute      to prevent t&e
mating of all written ooutraota.wharoby the rottiler      rooeives a
oertaln amount or brand Of baar,aa suoh lnhlbltlon would produoe
a greater evil then that whloh the statute attanpte to ramsdy.
We lntempret the wFd8 “to require the retailer     to take or dle-
pose or a oertaln quota . . .* to mean that I? there Is a n-
quiremqnt by the diatrlbutor,    to the extent OS aoerolon, in a?-
ferlng the retailer    thr choloe oi ao3eptlng a ocmtraot for a      .
oertaln amount or brand of beer or elmply to .reoalve no oontraot,
the   agreement,   tpen   is   violative   Of this   Artidle.

           On the athOr hand, it l8 Oup opinion that the Article waa
not ildIlded to bo an ln?rlngeWnt upon tba isir and reaaombb
o~traoting     rlehta or dlatrlbutora and ratallara.     Imat l8, it
the amount or braad OS bbu *wared by eaoh oontraot la aoter-
mined br the denandr aad wlrhoa o? the purohaser (the rrteiller)
and au& contract l#.uaoutad        to rupply hla naeda and serve hia
legltlnutta   intereats,   than the agr@aent nould not ocmo within
the prohlbltlon     of thlr Artlolo evan though the’agrrvnt      to buy
or deal la these partlaular product8 was tranraotod through only
one Individual distributor.
         By almply roadl    the oontraot you present hero, we are
unable to determine with7 n whloh of the fore    lng oategmiee it
ralls beoauaa we are not famlllar with the ..ofz oumatanoea aur-
rounding its exaoutlon.    Wethor t4iere haa been aonu foka or oo-
erolon whloh lnduaed the making of the cont~ot     or wh&her it hm
bean exeoutea  talrly pursuant to the retallu’a    requlrmenta la
not evident from the face Of the InatrLunent. Suoh a adi-iaa-
tion reqdrea   an lnv~atlgatl0n into the 1ntantk.u    ob the psrtlea
and thelr poal tlone in the bargain aa intluanoed by pmaant
Eon. But        ma      -   Pam    4




eoonamio shOrtagaar  This la a re8 m;;;glty                        or the Texas
Liquar Control Board and its a&nlx.3        .
          Pursuant to tha atandarda we have outlined l        bwa, it
Is wlthln the Board’s sound dlaorotion,         upon completing a
study or the baokground and ciroumetanoea aurroundlng tha
mdcing or the oonlraot, to aetumlne wbother the agrewent           Is
a valid,   fair  and reaaoaable     bushes8   bargain gr whether it
was impalled    by t*   oouolon     o?.the dlatributor   oontrary to
Artlob    667-24 (1) (j),   VdrP.00                     .
           w0   trust       thla   aatlafaotorily       answers your Inquiry.
                                               Yours very       truly   2
                                          ATmiNEY QENWAL OB t.Jma

                                          By        (Signed)   Ja& K. Ayer
                                                                  Assistant


         AU@ 1 1946
APF'ROVIED
(signed)    Oarloa 0. Aahlay
BIRST ASSLST.d?T
ATTORNEYOENBRAL
JKA/djm/JMo/al
                                          APPFtOvED
                                                  ’
                                       OPINIONCCWMITPEB